DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/039,797 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of the Instant Application
Claims of the Co-Pending Application
Regarding claims 1 and 7: A method performed by a User Equipment (UE) in a wireless communication system, the method comprising:

configuring a medium access control (MAC) entity for a target cell in response to the RRC reconfiguration message configuring a bearer to a dual active protocol stack (DAPS) handover;
performing, by the MAC entity, a random access procedure on the target cell for the DAPs handover; 
transmitting, from the MAC entity, to an upper layer, an indication of completion of the random access procedure, in response to completing the random access procedure to the target cell; and
switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer, in response to receiving a request for uplink data 
Regarding claim 1: A method of a user equipment (UE) for performing a dual active protocol stack (DAPS) 
Receiving, from a source base station, a radio resource control (RRC) reconfiguration message including DAPS configuration information indicating at least one bearer for a DAPS handover; 
Reconfiguring, for the DAPS handover, a packet data convergence protocol (PDCP) entity corresponding to the at least one bearer for the DAPS handover; and 
establishing protocol entities for a target cell corresponding to the at least one bearer for the DAPS handover.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1 and 7, the claims have been amended to recite, in part, “switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer configured as the DAPS bearer based on, receiving, from the upper layer, a request for uplink data switching based on the indication”. It is unclear which indication the applicant is referring to because the claims recite an indication for a DAPS bearer and an indication on completion of the handover procedure. In order to overcome the rejection the applicant should recite which indication is being referred to. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0314716 A1) in view of Jung et al. (US 2020/0314714 A1).

Regarding claim 1, Kim discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a source cell (fig.10 which discloses a “Source RAN Node” (SRN) which the UE is communicatively coupled with), a radio resource control (RRC) reconfiguration message (par.[0146] which recites, in part, “The UE may receive the RRCConnectionReconfiguration message”) indicating a handover (par.[0146] which recites, in part, “In step S1013, the source RAN node may transmit a handover command which may be a RRC message, to the UE……….. The UE may receive the RRCConnectionReconfiguration message with necessary parameters (i.e. new C-RNTI, target eNB security algorithm identifiers, and optionally dedicated RACH preamble, target eNB SIBs, etc.) and is commanded by the source eNB to perform the handover.”);
configuring a medium access control (MAC) entity (fig.12 and par.[0166 -0167] which recites, in part, “before initiating a handover, only source protocol (i.e., protocol stacks in a source RAN node) and source key (i.e., key associated with the source RAN node) may be used……..Before initiating a random access, both the source protocol and a target protocol (i.e., protocol stacks in a target RAN node) may exist. The target protocol may comprise at least one of PHY entity, MAC entity, RLC entity or PDCP entity.”);
performing, by the MAC entity, a random access procedure on the target cell for a DAPS handover (par.[0169] which recites, in part, “PHY entity and MAC entity of the target protocol may be used to perform the random access procedure for the target RAN node);

switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer configured as the DAPS bearer (par.[0097] teaches that PDCP belongs to L2 and the main services and functions of the PDCP layer for the user/data plane are……..transfer of user data, duplicated detection, PDCP PDU routing”, therefore, the PDCP entity in the mobile device would be responsible for switching PDCP PDUs for the new SN bearer in the target,  see par.[0190] for DAPS procedure, and PDCP would become active in for Target during the transmission of the HO Complete message) based on, receiving, from the upper layer, a request for uplink data switching based on the indication (par.[0136] which recites, in part, “According to various embodiments, a SN may newly start providing radio resources to the UE, establishing a connection with the UE, and/or communicating with the UE (i.e., SN for the UE may be newly added).” Par.[0139] describes the  and fig.13 describes during RACH PDCP is not active, and after HO complete PDCP at Target Entity of UE is active allowing the UE to receive data from target). 

wherein the RRC reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer,
In an analogous art, Jung discloses:
wherein the RRC reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer (par.[0221] which teaches that the dapsConfigIE is included in the RRCReconfigurationMessage).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim for creating target entities at the UE for DAPS, with the information element as discussed in Jung. The motivation/suggestion would have been to signal to the UE to create a MAC entity for a target base station so that a UE may perform a dual connection which prevents the UE from losing data during handover.
Regarding claim 7, Kim discloses a user equipment (UE), comprising:
	a transceiver (fig.17 element 1730); and
	a processor (fig.17 1710 Processor DSP/Microprocessor) coupled with the transceiver (fig.17 element 1710 is communicatively coupled with element 1730) and configured to:
control the transceiver to:
receiving, from a source cell (fig.10 which discloses a “Source RAN Node” (SRN) which the UE is communicatively coupled with), a radio resource control (RRC) reconfiguration message (par.[0146] which recites, in part, “The UE may receive the 
configuring a medium access control (MAC) entity (fig.12 and par.[0166 -0167] which recites, in part, “before initiating a handover, only source protocol (i.e., protocol stacks in a source RAN node) and source key (i.e., key associated with the source RAN node) may be used……..Before initiating a random access, both the source protocol and a target protocol (i.e., protocol stacks in a target RAN node) may exist. The target protocol may comprise at least one of PHY entity, MAC entity, RLC entity or PDCP entity.”);
performing, by the MAC entity, a random access procedure on the target cell for a DAPS handover (par.[0169] which recites, in part, “PHY entity and MAC entity of the target protocol may be used to perform the random access procedure for the target RAN node);
transmitting, from MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure, based on completing the random access procedure on the target cell (fig.13 and par.[0169 – 0179] which recites, in part, “The source protocol and the source key may be used to receive/transmit data from/to the source RAN node. PHY entity, MAC entity and SRB PDCP entity of the target protocol 
switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer configured as the DAPS bearer (par.[0097] teaches that PDCP belongs to L2 and the main services and functions of the PDCP layer for the user/data plane are……..transfer of user data, duplicated detection, PDCP PDU routing”, therefore, the PDCP entity in the mobile device would be responsible for switching PDCP PDUs for the new SN bearer in the target,  see par.[0190] for DAPS procedure, and PDCP would become active in for Target during the transmission of the HO Complete message) based on, receiving, from the upper layer, a request for uplink data switching based on the indication (par.[0136] which recites, in part, “According to various embodiments, a SN may newly start providing radio resources to the UE, establishing a connection with the UE, and/or communicating with the UE (i.e., SN for the UE may be newly added).” Par.[0139] describes the  and fig.13 describes during RACH PDCP is not active, and after HO complete PDCP at Target Entity of UE is active allowing the UE to receive data from target). 
While the disclosure of Kim substantially discloses the claimed invention and discloses dapsConfigIE, it does not disclose:
wherein the RRC reconfiguration message includes information indicating a bearer is configured as a dual active protocol stack (DAPS) bearer,
In an analogous art, Jung discloses:

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim for creating target entities at the UE for DAPS, with the information element as discussed in Jung. The motivation/suggestion would have been to signal to the UE to create a MAC entity for a target base station so that a UE may perform a dual connection which prevents the UE from losing data during handover.
Regarding claims 2 and 8, Kim discloses transmitting the uplink data only to the target cell when resources for transmitting the uplink data to the target cell and resources for transmitting the uplink data to the source cell overlap (fig.16b source cell transmits residual DL data to the target RAN node and the UE transmits UL data only to target RAN node S1617).

Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jung as applied to claims 1 and 7 in view of Lee et al. (US 2018/0227819 A1).
Regarding claims 3 and 9, Kim and Jung discloses the method of claims 1 and 7, and further discloses transmission between the UE and the target node, but does not explicitly disclose:
 performing transmission or retransmission, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data for which successful 
In an analogous art, Lee discloses:
performing transmission or retransmission, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data for which successful delivery is not confirmed by an RLC entity associated with the source cell, when the bearer is the an acknowledged mode (AM) data radio bearer (DRB) (par.[0052] discloses that the Source eNB sends sequence number (SN) to target for UL/DL SN receiver/transmitter status for SDUs which PDCP status reservation applies in RLC acknowledged mode, which includes status of SN of the first missing UL/DL SDUs).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim and Jung for seamless dual stack handover with the retransmission methods as discussed in Lee. The motivation/suggestion would have been to provide a seamless handover which prevents the UE from missing data sent/received from the source node during the handover process. 
Claim 3-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jung as applied to claims 1 and 7 in view of Zhang et al. (US 2021/0051539 A1).
Regarding claims 3 and 9, Kim and Jung discloses the method of claims 1 and 7, and further discloses transmission between the UE and the target node, but does not explicitly disclose:

In an analogous art, Zhang discloses:
performing transmission or retransmission, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data for which successful delivery is not confirmed by an RLC entity associated with the source cell, when the bearer is the an acknowledged mode (AM) data radio bearer (DRB) (par.[0038 - 0039] Fig.8).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kim and Jung for seamless dual stack handover with the retransmission methods as discussed in Zhang. The motivation/suggestion would have been to provide a seamless handover which prevents the UE from missing data sent/received from the source node during the handover process.
Regarding claims 4 and 10, Zhang discloses wherein the uplink data is transmitted or retransmitted in an ascending order of count values from a first PDCP service data unit (SDU) for which the successful delivery is not confirmed by the RLC entity associated with the source cell (fig.8 and par.[0037 – 0040]), and 
wherein the count values are associated to PDCP SDU prior to the uplink data switching (par.[0038 – 0040]).
Regarding claims 5 and 11, Kim discloses wherein performing transmission or retransmission of the uplink data further comprises: performing, by the PDCP entity, header compression on the PDCP SDU (fig.4 it is known that PDCP layer performs header compression, see for example par.[0097]. The Office notes that PDCP Entity encapsulates SDUs into PDCP PDUs for RLC. Once RLC receives PDCP PDU it can use RLC SDU for ; 
performing, by the PDCP entity, integrity protection and ciphering on the PDCP SDU (par.[0097] discloses ciphering and integrity protection); and 
transmitting, from the PDCP entity to the RLC entity associated with the target cell, a resulting PDCP data PDU (par.[0097] as discussed above the UE PDCP entity would encapsulate the PDCP SDU for transmission to RLC, MAC, and Physical transport over a medium to target eNB, headers in the encapsulated packet/PDU would decapsulate up from PHY, MAC, RLC).

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Jung as applied to claims 1 and 7, in view of Palagadu et al. (US 2019/0253945 A1).
Regarding claim 6 and 12, the disclosure of Kim and Jung teaches that the UE during make before break may use control and downlink with source, but transmit uplink to target, but does not explicitly disclose:
wherein switching the uplink data comprises: transmitting, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data which 
In an analogous art, Palagadu disclsoes:
wherein switching the uplink data comprises: transmitting, from the PDCP entity, to a radio link control (RLC) entity associated with the target cell, the uplink data which has been processed by the PDCP entity but has not yet been submitted to a lower layer, when the bearer is the unacknowledged mode (UM) data radio bearer (DRB) (par.[0112 – 0113]).
It would have been obvious to one of ordinary skill in the art at the time of the filing the instant application to apply the methods as discussed in Kim, with the transmission methods as discussed in Palagadu. The motivation/suggestion would have been to increase service reliability by allowing seamless handover in wireless communications networks (Palagadu: par.[0005]).


Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. The applicants allege that Kim et al. (US 2020/0314716 A1) does not disclose:
“transmitting, from the MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure based on completing the random access procedure on the target cell”.
The office respectfully disagrees.

Thus, the claims stand rejected.
The applicants further allege that Kim does not disclose:
“switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer configured as the DAPS bearer based on receiving, from the upper layer, a request, for uplink data switching based on the indication”.
The office respectfully disagrees.
With regard to the above limitation, fig.14 of Kim teaches that after the Random Access Response both the Source Protocol at the UE and the Target Protocol at the UE now exist, and the source and target node may be used. Fig.14 also discloses the release of the source gNodeB as evident by only the target protocol being at the UE. This happens when the target gNodeB sends an RRC reconfiguration message to release source cell configuration, par.[0186 and 0213]. The RRC layer is an upper layer to the PDCP layer, and necessarily would notify the PDCP entity which is shared between the source and target that the source protocol is no longer necessary, and thus 
Therefore, the disclosures of Kim and Jung teaches:
“transmitting, from the MAC entity, to an upper layer of the UE, an indication of completion of the random access procedure based on completing the random access procedure on the target cell” and “switching, by a packet data convergence protocol (PDCP) entity, uplink data for the bearer configured as the DAPS bearer based on receiving, from the upper layer, a request, for uplink data switching based on the indication” and the claims stand as rejected. 
The office notes that the double patenting rejection of the claims are sustained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paladugu et al. (US 2020/037101 A1) “Header Compression Handling During Handover” figs.10-13.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411